TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00191-CV






Carol A. Milner, Appellant



v.



City of Leander, Texas Municipal League Intergovernmental Risk Pool,


and Axia Services, Inc., Appellees







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL

DISTRICT

NO. 96-043-C277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING 






PER CURIAM

	Appellant Carol Milner moves this Court to file the clerk's record or, alternatively, to
maintain the appeal without dismissal until the trial court has resolved all causes of action.

	Following a decision by the Texas Workers' Compensation Commission on her claim for
benefits, Milner sued appellees City of Leander, Texas Municipal League Intergovernmental Risk Pool,
and Axia Services, Inc.  Milner alleged that the appellees had breached a duty of good faith and fair
dealing; she also sought a declaratory judgment and judicial review of the Commission's decision.  Each
appellee moved for summary judgment on the ground that it was not liable for breach of a duty of good faith
and fair dealing.  The trial court, in three separate orders, granted each motion.

	Apart from exceptions not applicable here, a party can appeal only a judgment that
disposes of all parties and claims.  North E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966).  Because the orders here do not address Milner's claims for declaratory judgment and for review
of the Commission's decision, they do not form an appealable judgment.  Milner admits as much by stating
that additional causes remain against the City and by claiming to appeal only the judgments rendered against
Axia and the Pool.

	Absent a severance of the parties and claims that have been adjudicated, the trial court's
orders are not appealable.  Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex.
1994).  Although the Clerk of this Court notified Milner that the appeal would be dismissed unless she
obtained a final judgment, Milner has not acted in response.  We therefore overrule her motion and dismiss
the appeal for want of jurisdiction.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   October 16, 1997

Do Not Publish